DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and have been considered below. 
Claim Interpretation
The Office Action mailed May 17, 2021 indicated that the claim limitation “load transmitting device” as recited in claims 1-4, 9, and 11, as previously written, was interpreted under 35 U.S.C. 112(f). The Office Action mailed May 17, 2021 also indicated that claims 1-12, as previously written, were allowable. Claims 1-4, 9, and 11, however, have been amended so that they no longer recite “load transmitting device” and no longer invoke 35 U.S.C. 112(b). Rather, the amendments filed August 13, 2021 broadened the scope of claims 1-12. In light of these broadening amendments, and as discussed below, claims 1-12 are no longer allowable. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-10, it is unclear whether the scope of independent claim 1 includes an aircraft. Claim 1 is directed to “a system for automatic unlocking of a door of an aircraft.” Claim 1 does not positively recite an aircraft, nor does it positively recite an impact region of an aircraft. However, claim 1 recites “a portion of the locking arrangement is coupled to an impact region of the aircraft” (emphasis added). Thus, it is unclear whether or not claim 1 in fact 
Also, if claim 1 is directed only to the unlocking system, and not to the aircraft itself, then it is unclear what is meant by the limitation “a door opening” recited in line 3. It appears the “door opening” is merely negative space that is defined by the aircraft. If claim 1 does not require the aircraft, then it is unclear how claim 1 could require an opening that is defined by the aircraft. 
Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claims 1-10 are rejected under 35 U.S.C. 112(b). 
Regarding claim 12, the recitation “the door opening is in the aircraft in a direction of the lower passenger deck” renders the claim indefinite. Even in light of applicant’s disclosure, it is unclear what is meant by “in a direction of.” Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claim 12 is rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,467,729 to Buchs et al. (“Buchs”) in view of U.S. Patent No. 6,065,797 to Shirasaka (“Shirasaka”). 
Regarding claim 1, Buchs teaches a system for automatic unlocking of a door of an aircraft in an event of impact of the aircraft (Abstract; Col. 3, lines 2-6; Col. 8, lines 55-59; Col. 3, lines 22-36 and 47-59; Col. 10, lines 15-21, teaching to disengage (unlock) the electromechanical locking means in the event of an emergency or malfunction), the system comprising: 
a door opening (200); 
a door configured to be articulated on the aircraft in the door opening (Col. 4, lines 39-54); and 
a locking arrangement (40, 50, and/or 70; see also Col. 2, lines 1-12) configured to lock the door to the aircraft when the door is in a closed, use state (Col. 5, lines 19-32), wherein a portion of the locking arrangement is coupled to an impact region of the aircraft (Col. 4, lines 39-53; Col. 5, lines 19-32, teaching that the locking arrangement (40, 50, and/or 70) is coupled to the fuselage of the aircraft proximate the door).
Buchs does not explicitly teach wherein a portion of the locking arrangement is configured, in the event of impact of the aircraft in the impact region, to transmit a deformation 
Shirasaka teaches a system for automatic unlocking of a door of a vehicle in an event of impact of the vehicle, the system comprising a locking arrangement (2, 3), wherein a portion (32) of the locking arrangement is coupled to an impact region of the vehicle (1, FIGS. 1a, 1b; Col. 3, lines 27-28) and is configured, in the event of impact of the vehicle in the impact region, to transmit a deformation load, caused by inward deformation of the impact region, to another portion (21a) of the locking arrangement to unlock the door (FIGS. 1a, 1b; Col. 3, lines 27-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Buchs such that the locking arrangement is configured, in the event of impact of the aircraft in the impact region, to transmit a deformation load, caused by inward deformation of the impact region, to another portion of the locking arrangement to unlock the door, as taught by Shirasaka, in order to automatically unlock the emergency door upon dangerous impact to the aircraft, and thus enable quick rescue of passengers. See, e.g., Shirasaka at Col. 3, lines 44-46. See also Buchs at Col. 6, lines 17-23, teaching unlocking of the door in an emergency situation after landing has taken place. 
Regarding claim 2, the combination of Buchs and Shirasaka teaches wherein the deformation load is transmitted at least one of: mechanically, hydraulically, and pneumatically, or via an electrically operated actuator (Shirasaka at Col. 3, lines 27-46, teaching the deformation load is transmitted mechanically; see also Buchs at Col. 2, lines 1-12).
Regarding claim 3, the combination of Buchs and Shirasaka teaches wherein the locking arrangement comprises a load-transmission element configured at least as one of: a lever, a linkage, and a cylinder (Shirasaka at Col. 3, lines 27-46; see also Buchs at Col. 2, lines 1-12).
Regarding claim 4, the combination of Buchs and Shirasaka teaches wherein, in order to transmit the deformation load, the portion of the locking arrangement is configured to perform at least one of: a translatory movement and a rotary movement (Shirasaka at Col. 3, lines 27-46).
Regarding claim 5, the combination of Buchs and Shirasaka teaches wherein the impact region is adjacent to the door opening (Buchs Col. 4, lines 39-53; Col. 5, lines 19-32, teaching that the locking arrangement is coupled to the fuselage in a region adjacent to the door opening; see also Shirasaka at Col. 3, lines 27-46, teaching the locking arrangement is coupled to a region adjacent to the door opening; see also the rejection under 35 U.S.C. 112(b) above discussing that the impact region of the aircraft is not positively claimed).
Regarding claim 6, the combination of Buchs and Shirasaka teaches wherein the impact region is in a fuselage of the aircraft (Buchs Col. 4, lines 39-53; Col. 5, lines 19-32, teaching that the locking arrangement is coupled to a region in a fuselage of the aircraft; see also Shirasaka at Col. 3, lines 27-46, teaching the locking arrangement is coupled to the main body of the vehicle; see also the rejection under 35 U.S.C. 112(b) above discussing that the impact region of the aircraft is not positively claimed). 
Regarding claim 7, the combination of Buchs and Shirasaka teaches wherein the impact region is a base region of a fuselage of the aircraft (Buchs Col. 4, lines 39-53; Col. 5, lines 19-32, teaching that the locking arrangement is coupled to the fuselage of the aircraft; see also Shirasaka at Col. 3, lines 27-46, teaching the locking arrangement is coupled to the base region of the main body of the vehicle; see also the rejection under 35 U.S.C. 112(b) above discussing that the impact region of the aircraft is not positively claimed).
Regarding claim 9, the combination of Buchs and Shirasaka teaches wherein the locking arrangement comprises an unlocking safeguard configured to perform at least one of: blocking 
Regarding claim 10, the combination of Buchs and Shirasaka teaches wherein the unlocking safeguard is configured for manual actuation (Shirasaka at Col. 3, lines 1-9, teaching lock lever (21) is configured for manual actuation via key operation).
Regarding claim 11, the combination of Buchs and Shirasaka teaches an aircraft having a system for automatic unlocking of a door of an aircraft in an event of impact of the aircraft (Abstract Col. 3, lines 2-6; Col. 8, lines 55-59; Col. 3, lines 22-36 and 47-59; Col. 10, lines 15-21, teaching to disengage (unlock) the electromechanical locking means in the event of an emergency or malfunction), the system comprising: 
a door opening (200); 
a door configured to be articulated on the aircraft in the door opening (Col. 4, lines 39-54); and 
a locking arrangement (40, 50, and/or 70; see also Col. 2, lines 1-12) configured to lock the door to the aircraft when the door is in a closed, use state (Col. 5, lines 19-32), wherein a portion of the locking arrangement is coupled to an impact region of the aircraft (Col. 4, lines 39-53; Col. 5, lines 19-32, teaching that the locking arrangement (40, 50, and/or 70) is coupled to the fuselage of the aircraft proximate the door).
Buchs does not explicitly teach wherein a portion of the locking arrangement is configured, in the event of impact of the aircraft in the impact region, to transmit a deformation load, caused by inward deformation of the impact region, to another portion of the locking arrangement to unlock the door.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Buchs such that the locking arrangement is configured, in the event of impact of the aircraft in the impact region, to transmit a deformation load, caused by inward deformation of the impact region, to another portion of the locking arrangement to unlock the door, as taught by Shirasaka, in order to automatically unlock the emergency door upon dangerous impact to the aircraft, and thus enable quick rescue of passengers. See, e.g., Shirasaka at Col. 3, lines 44-46. See also Buchs at Col. 6, lines 17-23, teaching unlocking of the door in an emergency situation after landing has taken place. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buchs in view of Shirasaka as applied to claim 1 above, and in further view of U.S. Publication No. 2015/0329194 to Joern et al. (“Joern”).
Regarding claim 8, the combination of Buchs and Shirasaka teaches each and every feature of claim 1 as discussed above, but it does not explicitly teach wherein the impact region is in a wing region of the aircraft.
Joern teaches a system for unlocking the door of an aircraft, including a locking arrangement that is coupled to an impact region that is in a wing region of the aircraft (FIG. 1B, showing the emergency door (112) is in the wing see also the rejection under 35 U.S.C. 112(b) above discussing that the impact region of the aircraft is not positively claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Buchs and Shirasaka combination such that there is an emergency exit in a wing region of the aircraft, as taught by Joern, in order to provide the emergency exit near the wings and thus accommodate passengers seated near the center of the aircraft. Since the combination of Buchs and Shirasaka teaches the impact region is proximate the door (see, e.g., Shirasaka at Col. 3, lines 27-46, teaching the impact region is proximate the door), and Joern teaches the door is in a wing region of the aircraft, the combination of Buchs, Shirasaka, and Joern thus teaches the impact region is in a wing region of the aircraft.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buchs in view of Shirasaka as applied to claim 11 above, and in further view of U.S. Patent No. 6,152,400 to Sankrithi et al. (“Sankrithi”).
Regarding claim 12, the combination of Buchs and Shirasaka teaches each and every element of claim 11 as discussed above, but it does not explicitly teach wherein the aircraft comprises at least one upper passenger deck and a lower passenger deck beneath the at least one upper passenger deck, wherein the door opening is in the aircraft in a direction of the lower passenger deck.
see also rejection under 35 U.S.C. 112(b) above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Buchs and Shirasaka combination such that the aircraft comprises at least one upper passenger deck and a lower passenger deck beneath the at least one upper passenger deck, wherein the door opening is in the aircraft in a direction of the lower passenger deck, as taught by Sankrithi, in order to accommodate a greater number of passengers, while giving them easy access into and out of the aircraft through the door. 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642